DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
1) Pending claims: 1-20.
They comprise of 3 groups:
Method1: 1-14, and 
System1: 15-16, and
Article: 17-20.
They are of similar scope and will be examined together.
As of August 6, 2020, independent claim 1 is as followed:
1.    A computer implemented method for on-boarding a vehicle via a vehicle registration network; the method comprising:
[1] providing an interactive interface for registering the vehicle, 
[2] receiving vehicle and customer information from one or more networked resources,
[3] transmitting an initial message to the vehicle to be registered, 
[4] receiving an initial response to the initial message, 
[5] verifying availability of the vehicle to be registered,
[6] verifying a level of services to be activated for the vehicle when registered, and
[7] activating the level of services for the registered vehicle.
	Note: for referential purpose, numeral [1]-[7] are added to the beginning of each step.
Double Patenting
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14/927,221.  Although the claims at issue are not identical, they are not patentably distinct from each other because the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 (article) are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The term "computer readable medium" is known in the art to include things such as signals. Based on the broadest reasonable interpretation, as shown in the specification, ¶¶ [0057 “…any other medium….”], that this term is to be accorded, it includes signals and is not considered to be statutory. If applicant were to amend this claim to be a proper independent claim, language such as: 
"A non-transitory computer readable medium", which is acceptable based on a guidance memo by USPTO on 1/26/2010 “Subject Matter Eligibility of Computer Readable Media”.   

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a fundamental economic practice, 
(ii) a method of organizing human activities, 
(iii) an idea of itself, or 
(iv) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.
Under the current USPTO guidance:

A 2-steps analysis is utilized to determine subject matter eligibility under 101.  
Step 1: 
In the instant case, with respect to claims 1-20:
					Claim category:
(1) process, . . . . . . . . . . . . . . . . .  1-14;			
(2) machine, . . . . . . . . . . . . . . . . . 15-16, 
(3) manufacture/article/. . . . . . . . . 
* non-transitory CRSM . . .    
	** reads over signal . . . . . .17-20.

Analysis:

automatic connected vehicle enrollment, and is therefore directed to a statutory category, i.e. a method (a combination of steps).	(Step 1:   Yes).  
2. machine: claims 15-16 are directed to automatic vehicle enrollment apparatus comprising: various engines. 
The claimed system is therefore directed to a statutory category, i.e. a machine (a combination of devices).		(Step 1:   Yes).  
Step 2A:  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to the abstract idea of for automated vehicle enrollment and communication exchange as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Independent claims 1 (method) recite a method performed by a general purpose processing device, a server, for vehicle registration, the method comprising steps describe the concept of well known concept for automated vehicle enrollment:
[1] providing an interactive interface for registering the vehicle, 
[2] receiving vehicle and customer information from one or more networked resources,
[3] transmitting an initial message to the vehicle to be registered, 
[4] receiving an initial response to the initial message, 
[5] verifying availability of the vehicle to be registered,

[7] activating the level of services for the registered vehicle.
These appear to be conventional steps for automated enrollment of a vehicle.  The steps of setting up an interface for registering, receiving vehicle information, verifying availability and service level, and activating the service are well known communication exchanges between the driver and service provider for enrollment of a vehicle.  This is similar to “Two-Way Media LTD vs. Comcast Cable Communications, LLC”, CAFC November 1,2017, which was held to be patent ineligible.  
See “Two-Way Media LTD vs. Comcast Cable Communications, LLC”, CAFC November 1,2017, which discloses that the claimed invention which deals with sending information, directing information, monitoring receipt of the sending information, and recording the information, is directed to an abstract idea because it’s merely communication exchange for monitoring delivery of information.
These steps which correspond to concepts identified as abstract ideas by the courts, such as:
1) Electric Power Group, LLC. Vs. Alstom (CAFC August 1, 2016), which was held to be patent-ineligible.  
Claim 12 of US Patent 8,401,710.
12. A method of detecting events on an interconnected electric power grid in real time over a wide area and automatically analyzing the events on the interconnected electric power grid, the method comprising:
[1] receiving a plurality of data streams, each of the data streams comprising sub-second, time stamped synchronized phasor measurements wherein the measurements in each stream are
collected in real time at geographically distinct points over the wide area of the interconnected
electric power grid, the wide area comprising at least two elements from among control areas,
transmission companies, utilities, regional reliability coordinators, and reliability jurisdictions;
receiving data from other power system data sources, the other power system data sources comprising at least one of transmission maps, power plant locations, EMS/SCADA systems;
	[3] receiving data from a plurality of non-grid data sources;
	[4] detecting and analyzing events in real-time from the plurality of data streams from the wide area based on at least one of limits, sensitivities and rates of change for one or more measurements from the data streams and dynamic stability metrics derived from analysis of the
measurements from the data streams including at least one of frequency instability, voltages,
power flows, phase angles, damping, and oscillation modes, derived from the phasor
measurements and the other power system data sources in which the metrics are indicative
of events, grid stress, and/or grid instability, over the wide area;
	[5] displaying the event analysis results and diagnoses of events and associated ones of the metrics from different categories of data and the derived metrics in visuals, tables, charts, or
combinations thereof, the data comprising at least one of monitoring data, tracking data, historical data, prediction data, and summary data;
	[6] displaying concurrent visualization of measurements from the data streams and the dynamic stability metrics directed to the wide area of the interconnected electric power grid;
	[7] accumulating and updating the measurements from the data streams and the dynamic stability metrics, grid data, and non-grid data in real time as to wide area and local area portions of the interconnected electric power grid; and
	[8] deriving a composite indicator of reliability that is an indicator of power grid vulnerability and is derived from a combination of one or more real time measurements or computations of measurements from the data streams and the dynamic stability metrics covering the wide area as well as non-power grid data received from the non-grid data source.

The focus of the asserted claims, as illustrated by claim 12 quoted above, is on:
[1] collecting information, 
[2] analyzing it, and 
[3] displaying certain results of the collection and analysis.
“We need not define the outer limits of “abstract idea,” or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims,
to conclude that these claims focus on an abstract idea -  and hence require stage-two analysis under § 101.”
This concepts relate to a method of organizing human activity and is not meaningfully different than those economic concepts found by the courts to be abstract ideas. As such, the description in claim 1 of vehicle diagnostic and communication exchange for a repair job, which is an abstract idea.
	Also, these steps describe the concept of automated vehicle enrollment, which corresponds to concepts identified as abstract ideas by the courts, such as:
(1) intermediate settlement in Alice, 
Bilski, or 
(3) tax-free investing in Fort Properties. 
All of these concepts relate to economic practices in which business activities between various entities/people are stored, monitored, and comparing new and stored information and using rules to identify a list of options (selections), see SmartGene, CAFC 1/24/2014 or Electric Power Group, LLC. Vs. Alstom (CAFC August 1, 2016).  The concept described in independent claim 1 is not meaningfully different than those economic concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of vehicle diagnostic and communication exchange for a repair job is an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered
both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of:
(1) interactive interface, computer devices, server, for vehicle enrollment, and carrying out these steps.  These elements are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system and does not impose any meaningful limit on the computer implementation of the abstract idea.  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and wherein the computer is being used for the very are known to be used for, e.g. more efficient, faster, and etc. (See applicant’s Fig. 5, and specification ¶¶ [0014-0048] which appears to describe a conventional computing equipment” for performing the invention).
These features are considered as routine experimentations and within the skill of the artisan.  Claims, 1, 15 and 17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Dependent claims 2-14 are dependent on independent claim 1, includes all the limitations of claim 1. 
As for dependent claims 2 and 13 (part of 1 above) which deal with the additional feature of vehicle availability verifying parameters, this recites additional well known limitations of the verifying step and does not provide significantly more than the abstract idea.
As for dependent claim 3 (part of 1 above) which deal with the additional feature of interface, this recites additional well known limitations of the interface and does not provide significantly more than the abstract idea.
As for dependent claim 4 (part of 1 above) which deal with the additional feature of data resources, this recites additional well known limitations of the resources and does not provide significantly more than the abstract idea.
As for dependent claims 5-8 (part of 1 above) which deal with the additional feature of customer related information, these recites additional well known limitations of the customer’s data and do not provide significantly more than the abstract idea.
As for dependent claims 9-12 (part of 1 above) which deal with the additional feature of customer input response and message, these recites additional well known limitations of the enrollment input data and do not provide significantly more than the abstract idea.
1 above) which deal with the additional feature of service level, this recites additional well known limitations of the service level and does not provide significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors (3).  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-14 (method), 15-16 (system), and 17-20 (article) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
Name					Publication
(1) YAMAGIWA 			US 2005/0.139.663, in view of 
(2) CHEN ET AL. 			US 2015/0.170.439, and/or
(3) REID				US 2015/0.0124.445.
As for independent claims 1, 15, and 17, YAMAGIWA discloses a computer implemented method for on-boarding a vehicle via a vehicle registration network; the method comprising:
[1] providing an interface for registering the vehicle, 
See Fig. 1 and respective [0052 Terminal 20…] 

    PNG
    media_image1.png
    494
    535
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    471
    680
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    764
    604
    media_image3.png
    Greyscale

[2] receiving vehicle and customer information from one or more networked resources,
{see Fig. 1 and respective 
[0052 the owner who bought it will be registered.  A terminal 20 at the car dealership reads out the vehicle ID from the RFID tag fixed to the brand-new vehicle (Step 120).    Furthermore, after owner information of the brand new vehicle is inputted into the terminal 20 at the car dealership..]}
[3] transmitting an initial message to the vehicle to be registered, 

[0052 the terminal 20 at the car dealership transmit the owner information … to the vehicle management server 10 (Step 122)}

[4] receiving an initial response to the initial message, 
{see Fig. 9, S 136 “Notice of Owner Data and Vehicle Data” and S138, and [0052]}

[5] verifying availability of the vehicle to be registered,
{see Fig. 9, S 136 “Notice of Owner Data and Vehicle Data” and S134, and [0052]}
YAMAGIWA fairly teaches the claimed invention except for explicitly discloses: 
(1) an interactive interface, 
(2) steps [6], and 
(3) step [7] which deals with level of services.
	CHEN ET AL. is cited to teach the concept of verifying a level of services (automotive vehicle maintenance and repair system 10, which includes automotive data retrieving tool 12, a diagnostic server 14, etc., ) to be activated for the vehicle when registered, and activating the level of services for the registered vehicle by buying the service and creating an account with the diagnostic service provider 35 {see [0042 and 0031]}.

    PNG
    media_image4.png
    457
    481
    media_image4.png
    Greyscale

 

    PNG
    media_image5.png
    488
    424
    media_image5.png
    Greyscale

include (A) in the vehicle registration system of YAMAGIWA various vehicle services as taught by CHEN et al. for improving vehicle maintenance as taught in [0012].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
YAMAGIWA /CHEN et al. fairly teaches the claimed invention except for explicitly discloses: 
(1) an interactive interface.
REID is cited to teach the use of an interactive web-based interface for automated inspection of vehicles, see Fig. 1, Fig. 10 and Fig. 11.  Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include (A) in the vehicle registration system of YAMAGIWA/ CHEN et al. an interactive interface as taught by REID for effective communication and well known benefits of the Internet.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination (A) each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dependent claim 2 (part of 1 above), which deals with availability verifying features, this is taught in YAMAGIWA [0052 “establish a correlation between them…”]
As for dependent claim 3 (part of 1 above), which deals with the feature of the interactive interface, this is taught in REID Figs. 7, 11 and 14.  

    PNG
    media_image6.png
    296
    537
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    330
    535
    media_image7.png
    Greyscale

As for dependent claim 4 (part of 1 above), which deals with the feature of the data sources, this is taught in YAMAGIWA pars. [0048, 0049, and 0050].

    PNG
    media_image8.png
    134
    451
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    288
    453
    media_image9.png
    Greyscale

As for dependent claim 5 (part of 1 above), which deals with the features of the vehicle information, this is taught in YAMAGIWA in Fig. 5, “Type, Model, MSN, and pars. [0031, 0039].
As for dependent claim 6 (part of 1 above), which deals with the feature of the data sources, this is taught in YAMAGIWA Fig. 8 and respective pars. [0048-0049].  The selection of other well known data sources would have been obvious.

    PNG
    media_image10.png
    525
    450
    media_image10.png
    Greyscale

As for dependent claim 7 (part of 1 above), which deals with the features of the customer marketing information, this is taught in YAMAGIWA Fig. 8 and respective pars. [0047-0048].  The selection of other well known customer information would have been obvious.
As for dependent claim 8 (part of 1 above), which deals with the features of the customer information, this is taught in YAMAGIWA Fig. 7 and respective pars. [0047-0048].  The selection of other well known customer information would have been obvious.
As for dependent claims 9-10 (part of 1 above), which deal with the features of the customer message and response, these are taught in YAMAGIWA [0052 “establish a correlation between them…”].  The selection of other well known customer information would have been obvious.
1 above), which deals with the features of the customer input feature, customer’s email, this is taught in CHEN ET AL. [0042 internal e-mail account].
 As for dependent claims 12-13 (part of 1 above), which deal with the features of the customer information for registration, these are taught in YAMAGIWA Fig. 7 and respective pars. [0047-0048] cited above and CHEN ET AL. [0042 … correlate]. 
As for dependent claim 14 (part of 1 above), which deal with the features of the activation of the service level, these are taught in CHEN ET AL. Fig. 7 and respective pars. [0042-0044]. 
As for independent claim 15, which includes the wireless communication feature, this is taught in CHEN ET AL. Fig. 1, [0033 wireless communication…].
As for dependent claim 16 (part of 1 above), which deal with the features of the service level, these are taught in CHEN ET AL. Fig. 1 and respective pars. [0031 diagnostic server 14, a referral server 15]. 
As for dependent claim 18 (part of 1 above), which deals with the feature of the interactive interface, this is taught in REID Figs. 7, cited above and Fig. 11 and 14.
 As for dependent claim 19 (part of 1 above), which deal with the features of the service level, these are taught in CHEN ET AL. Fig. 1 and respective pars. [0031 data retrieving tool 12, a diagnostic server 14, a referral server 15]. 
As for dependent claim 20 (part of 1 above), which deals with the feature of the interactive interface, this is taught in YAMAGIWA Fig. 1, [0029] or REID Figs. 7, cited above 11 and 14.
	No claims are allowed.


No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689